—Appeal from an order of the Supreme Court (Lynch, J.), entered October 2, 1997 in Schenectady County, which, inter alia, granted plaintiff’s cross motion for leave to serve a complaint.
In view of plaintiff’s minimal and nonprejudicial nine-day default in service of the complaint, Supreme Court did not abuse its discretion in denying defendant’s motion to dismiss the action (CPLR 3012 [b]) and granting plaintiff’s cross motion to compel acceptance of the untimely served pleading *882(CPLR 3012 [d]), notwithstanding plaintiffs failure to tender an excuse for the delay or to establish a meritorious cause of action (see, Mills v Niagara Mohawk Power Corp., 216 AD2d 828; Skrabalak v Rock, 175 AD2d 976; Lehigh Val. R. R. Co. v North Am. Van Lines, 25 AD2d 923; compare, Kel Mgt. Corp. v Rogers & Wells, 64 NY2d 904).
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the order is affirmed, with costs.